Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 05/24/2021 for application number 17/328,275 and interview summary and eTD filed on 01/20/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 and 01/20/2022 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1 – 21 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No., 10,452127 and 11,016,553 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Rohde Kurt [reg# 62,923] on 01/20/2022.
The application has been amended as follows: 
In the Specification:
Para 0001:
Please amend the specification as follows:
On line 2 of paragraph 0001, after “2018” please insert ---, now US Patent 11,016,553 issued on 05/25/2021----.
Para 0010:
Please delete para 0010.
Para 0011 - 0174:
Please renumber para 0011 – 0174 as 0010 – 0173.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. The closest prior art of record are: (i) Zacho, US 20100211810 teaches a system and method of datacenter power supply control including selecting one of plurality of server based at least part on identified parameter of server, estimated parameter of virtual server and estimated power distribution (ii) Sankar et al., US 20130086404 teaches system and method to regulate an amount of power on a power grid, (iii) Coglitore at al., US 20080094797 teaches system and method of operating a container based datacenter 
The independent claims 1 and 16 are allowable over the art of record. None of the references either alone or in combination teaches or fairly suggests “to receive . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NITIN C PATEL/Primary Examiner, Art Unit 2186